UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: ☐ Preliminary Information Statement ☐ Confidential, for use of the Commission only (as permitted by Rule 14c-5(d)(2)) ☒ Definitive Information Statement PROPERTY MANAGEMENT CORPORATION OF AMERICA (Name of Registrant As Specified In Charter) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No: 3) Filing Party: 4) Date Filed: THIS INFORMATION STATEMENT IS BEING PROVIDED TO YOU BY THE BOARD OF DIRECTORS OF PROPERTY MANAGEMENT CORPORATION OF AMERICA WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY Property Management Corporation of America Unit A, 19/F, Times Media Centre Wan Chai, Hong Kong + INFORMATION STATEMENT (Preliminary) May 30 , 2017 NOTICE OF STOCKHOLDER ACTION BY WRITTEN CONSENT GENERAL INFORMATION To the Holders of Common Stock of Property Management Corporation of America: This Information Statement has been filed with the Securities and Exchange Commission and is being furnished, pursuant to Section 14C of the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”), to the holders (the “ Stockholders ”) of common stock, par value $0.0001 per share (the “ Common Stock ”), of Property Management Corporation of America, a Delaware corporation (the “ Company ”), to notify the Stockholders that on May 15, 2017, the Company received the written consent in lieu of a meeting of the holders of a majority of the total voting power of all issued and outstanding voting capital of the Company (the “ Majority Stockholders ”). The Majority Stockholders authorized the following: ● Amending the Company's Certificate of Incorporation, as amended, (i) to effect a Reverse Stock Split of the issued and outstanding shares of the Company's Common Stock on the basis of one (1) post-Split share of Common Stock for every four (4) pre-Split shares of Common Stock (the " Reverse Stock Split "); (ii) to increase the total number of authorized shares of Common Stock from 18,000,000 to 200,000,000 (the " Authorized Shares Increase "); and (3) to change the name of the Company from Property Management Corporation of America to FingerMotion, Inc. (the “ Name Change ”). A copy of the Amendment is attached as Annex A to this Information Statement. On May 15, 2017, the Board of Directors of the Company (the “ Board ”) approved, and recommended to the Majority Stockholders that they approve the Name Change, Authorized Shares Increase and Reverse Stock Split (collectively, the “ Actions ”). On May 15, 2017, the Majority Stockholders approved the Actions by written consent in lieu of a meeting, in accordance with Delaware law.Accordingly, your consent is not required and is not being solicited in connection with the approval of the Actions. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND A PROXY. This Information Statement has been filed with the Securities and Exchange Commission and is being furnished, pursuant to Section 14C of the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”), to the holders (the “ Stockholders ”) of common stock, par value $0.0001 per share (the “ Common Stock ”), of the Company to notify the Stockholders of the Name Change and Reverse Stock Split. Stockholders of record at the close of business on May 15, 2017, are entitled to notice of this stockholder action by written consent. Because this action has been approved by the holders of the required majority of the voting power of our voting stock, no proxies were or are being solicited. The Actions will not be effected until at least 20 calendar days after the mailing of the Information Statement accompanying this Notice. We will mail the Notice of Stockholder Action by Written Consent to the Stockholders on or about May 30, 2017. We anticipate that the Actions will become effective on or about June 20, 2017, when a Certificate of Amendment to our Certificate of Incorporation is filed with the Secretary of State of Delaware. Attached hereto for your review is an Information Statement relating to the above-described action. Please read this Information Statement carefully. It describes the essential terms of the action to be taken. Additional information about the Company is contained in its reports filed with or furnished to the Securities and Exchange Commission (the “SEC”). These reports, their accompanying exhibits and other documents filed with the SEC may be inspected without charge at the Public Reference Section of the SEC at treet, N.E., Washington, D.C. 20549. Copies of such material may also be obtained from the SEC at prescribed rates. The SEC also maintains a website that contains reports, proxy and information statements and other information regarding public companies that file reports with the SEC. Copies of these reports may be obtained on the SEC’s website at www.sec.gov. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND A PROXY. By Order of the Board of Directors, /s/ Wong H’Sien Loong Chief Executive Officer Wan Chai, Hong Kong May 26, 2017 INTRODUCTION Delaware law provides that the written consent of the holders of outstanding shares of voting capital stock having not less than the minimum number of votes which would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted can approve an action in lieu of conducting a special stockholders' meeting convened for the specific purpose of such action. Delaware law, however, requires that if an action is approved by written consent, a company must provide prompt notice of the taking of any corporate action without a meeting to the stockholders of record who have not consented in writing to such action and who, if the action had been taken at a meeting, would have been entitled to notice of the meeting if the record date for such meeting had been the date that written consents signed by a sufficient number of holders to take the action were delivered to a company. In accordance with the foregoing, we will mail the Notice of Stockholder Action by Written Consent on or about May 26, 2017. This Information Statement contains a brief summary of the material aspects of the Actions approved by the Board of Property Management Corporation of America (the “ Company
